Hunter & Renfro, LLP a Tax, Accounting, Business Valuation & Litigation Support Firm 455 Capital Mall, Suite 235 Sacramento, CA 95814 Tel 916-443-5670 Fax 916-443-8938 520 Broadway, Suite Santa Monica, CA 90401 Tel 310-255-7955 Fax 310-255-7974 May 6, 2011 Office of the Chief Accountant Securities and Exchange Commission 460 Fifth Street N.W. Washington, DC 20549 Re: Phoenix International Ventures, Inc. Commision File Number 333-140257 Dear Sirs: We have received a copy of, and are in agreement with, the statements being made by Phoenix International Ventures, Inc. in item 9 of its for 10K dated May 16, 2011, captioned"Changes in and Disagreements with Accountants on Accounting and Financial Disclosure." We hereby consent to the filing of this letter as an exhibit to the foregoing report on form 10K. Sincerely, /s/ Hunster & Renfro, LLP Hunster & Renfro, LLP
